 
Exhibit 10.23
 
SECURED PROMISSORY NOTE
 
$100,000.00
January 21, 2002

 
FOR VALUE RECEIVED, the undersigned Joseph Semmer (“Borrower”) hereby promises
to pay to the order of Century Maintenance Supply, Inc., a Delaware corporation
(“Payee”), the principal sum of ONE HUNDRED THOUSAND DOLLARS ($100,000.00). The
principal balance of this Promissory Note shall be payable in full by Borrower
on that date which is fifteen (15) months from the date hereof.
 
Borrower shall pay interest on the unpaid principal balance of this Promissory
Note, computed for the actual number of days elapsed on the basis of a 365/366
day year, at a rate per annum equal to two and seventy-five hundredths percent
(2.75%), such interest rate being the minimum Federal statutory rate as of the
date hereof. Accrued interest from the date hereof shall be due and payable on
the stated maturity date, or on such earlier date as the Promissory Note is paid
in full.
 
Payments of principal or interest on this Promissory Note shall be made in legal
tender of the United States of America and shall be made at such place as Payee
shall have designated to Borrower. If the date set for any payment of principal
or interest on this Promissory Note is a Saturday, Sunday or legal holiday, then
such payment shall be due on the next succeeding business day.
 
As of the date hereof, Borrower has purchased certain shares of common stock of
the Company, par value $.001 per share (the “Shares”) of the Payee pursuant to
the terms of that certain Stock Subscription Agreement (the “Subscription
Agreement”) dated January 21, 2002, by and between Payee and Borrower. Payment
of this Promissory Note shall be secured by the a pledge of TEN THOUSAND
(10,000) of the Shares, as provided in that certain Stock Pledge Agreement of
even date herewith by and between Payee and Borrower (the “Pledge Agreement”).
 
The principal balance of this Promissory Note may be prepaid at any time, in
whole or in part, without premium or penalty. Any such prepayment shall first be
applied to all accrued and unpaid interest due on the Promissory Note and then
to the unpaid balance of the principal amount. In the event of a transfer by
Borrower of any or all of the Shares to anyone, Borrower shall immediately pay
the principal balance of this Promissory Note in accordance with the provisions
of Section 6 of the Pledge Agreement.
 
In the event Borrower shall (i) fail to make complete payment of principal or
interest when due under this Promissory Note; (ii) fail to make the prepayment
of principal on this Promissory Note upon a sale of Shares as required by the
fourth paragraph hereof; or (iii) breach or default under the the Pledge
Agreement, Payee may accelerate this Promissory Note and declare the entire
unpaid principal amount of this Promissory Note to be immediately due and



--------------------------------------------------------------------------------

payable and, thereupon, the unpaid principal amount shall become and be
immediately due and payable, without notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any kind (all of which are hereby expressly waived by Borrower). The
failure of Payee to accelerate this Promissory Note shall not constitute a
waiver of any of Payee’s rights under this Promissory Note as long as Borrower’s
default under this Promissory Note or breach of or default under the Pledge
Agreement continues.
 
The provisions of this Promissory Note shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
conflicts of law rules thereof. In the event that Payee is required to take any
action to collect or otherwise enforce payment of this Promissory Note, Borrower
agrees to pay such reasonable attorneys’ fees, court costs and other expenses as
Payee may incur as a result thereof, whether or not suit is commenced.
 
The terms and provisions of this Promissory Note shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of the parties hereto and the successors and assigns of Payee and
any assignee or transferee of this Promissory Note. In the event of such
transfer or assignment, the rights and privileges conferred upon Payee shall
automatically extend to and be vested in such assignee or transferee, all
subject to the terms and conditions hereof. Borrower’s obligations, rights or
any interest hereunder may not be delegated or assigned without the written
consent of Payee.
 
All notices, requests, demands or other communications under this Promissory
Note shall be delivered in accordance with the provisions of Section 13(b) of
the Pledge Agreement to the address(es) set forth therein.
 
IN WITNESS WHEREOF, this Promissory Note has been duly executed and delivered by
Borrower on the date first above written.
 
BORROWER:
/s/    Joseph Semmer

--------------------------------------------------------------------------------

Joseph Semmer



2